Exhibit 10.22
CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH THREE ASTERISKS [***].
LETTER OF CREDIT AGREEMENT
dated as of December 9, 2009
between
ARKANSAS BEST CORPORATION
and
SUNTRUST BANK

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I. DEFINITIONS; CONSTRUCTION
    1  
Section 1.1. Definitions
    1  
Section 1.2. Accounting Terms and Determination
    4  
Section 1.3. Terms Generally
    4  
 
       
ARTICLE II. THE LETTER OF CREDIT COMMITMENT
    4  
 
       
Section 2.1. Letters of Credit
    4  
Section 2.2. Optional Reduction and Termination of Revolving Commitment
    6  
Section 2.3. Interest and Fees
    6  
Section 2.4. Computation of Interest and Fees
    6  
Section 2.5. Increased Costs
    6  
Section 2.6. Payments Generally
    7  
 
       
ARTICLE III. CONDITIONS PRECEDENT TO LOANS
    7  
 
       
Section 3.1. Conditions to Effectiveness
    7  
Section 3.2. Each Credit Event
    8  
 
       
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
    8  
 
       
Section 4.1. Existence; Power
    8  
Section 4.2. Organizational Power; Authorization
    8  
Section 4.3. Governmental Approvals; No Conflicts
    9  
Section 4.4. Financial Statements
    9  
Section 4.5. Litigation
    9  
Section 4.6. Compliance with Laws and Agreements
    9  
Section 4.7. Investment Company Act, Etc.
    9  
Section 4.8 Title to Assets, Etc.
    9  
Section 4.9 Information
    9  
Section 4.10 Labor Matters
    9  
Section 4.11 Subsidiaries
    10  
Section 4.12 Insolvency
    10  
Section 4.13 OFAC
    10  
Section 4.14 Patriot Act
    10  
 
       
ARTICLE V. AFFIRMATIVE COVENANTS
    10  
 
       
Section 5.1. Financial Statements and other Information
    10  
Section 5.2. Notices of Material Events
    11  
Section 5.3. Existence; Conduct of Business
    11  
Section 5.4. Compliance with Laws, Etc.
    11  
Section 5.5. Use of Letters of Credit
    11  
Section 5.6. Taxes
    11  
Section 5.7. Books and Records
    11  
Section 5.8. Inspections
    11  
Section 5.9. Maintenance of Properties
    11  
Section 5.10. Subsidiaries
    12  
Section 5.11. Further Assurances
    12  
Section 5.12. Cash Collateral
    12  
Section 5.13. Existing Credit Agreement
    12  

 

 



--------------------------------------------------------------------------------



 



              Page  
ARTICLE VI. EVENTS OF DEFAULT
    12  
 
       
Section 6.1. Events of Default
    12  
 
       
ARTICLE VII. MISCELLANEOUS
    14  
 
       
Section 7.1. Notices
    14  
Section 7.2. Waiver; Amendments
    14  
Section 7.3. Expenses; Indemnification
    15  
Section 7.4. Successors and Assigns
    15  
Section 7.5. Governing Law; Jurisdiction; Consent to Service of Process
    16  
Section 7.6. Waiver of Jury Trial
    16  
Section 7.7. Counterparts; Integration
    16  
Section 7.8. Survival
    17  
Section 7.9. Severability
    17  
 
       
Schedules
       
Schedule I — Existing Letters of Credit
       
Schedule II — Subsidiaries
       

LETTER OF CREDIT AGREEMENT
THIS LETTER OF CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of December 9, 2009 between ARKANSAS BEST CORPORATION, a Delaware corporation
(“Company”), and SUNTRUST BANK, a Georgia banking corporation (together with its
successors and assigns, “Bank”).
W I T N E S S E T H:
WHEREAS, the Company has requested, and the Bank has agreed, subject to the
terms and conditions of this Agreement, to establish a $15,000,000 letter of
credit facility;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Bank agree as follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION
Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
“Availability Period” shall mean the period from the Closing Date to the
Commitment Termination Date.
“Bank” shall have the meaning assigned to it in the opening paragraph of this
Agreement.
“Base Rate” shall mean the higher of (i) the per annum rate which the Bank
publicly announces from time to time to be its prime lending rate, as in effect
from time to time, and (ii) the Federal Funds Rate, as in effect from time to
time, plus one-half of one percent (0.50%). The Bank’s prime lending rate is a
reference rate and does not necessarily represent the lowest or best rate
charged to customers. The Bank may make commercial loans or other loans at rates
of interest at, above or below the Bank’s prime lending rate. Any changes in
such rates shall be effective as of the date of such change in such rates.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in Atlanta, Georgia are authorized or required by law to
close.

 

 



--------------------------------------------------------------------------------



 



“Cash Collateral” shall have the meaning assigned to it in Section 5.12.
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by the Bank (or for purposes of Section 2.5(b), by the Bank’s
holding company, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 7.2.
“Commitment” shall mean the obligation of the Bank, subject to the terms and
conditions hereof, to issue Letters of Credit for the account of the Company in
an aggregate principal amount not exceeding $15,000,000.
“Commitment Termination Date” shall mean the earliest of (i) December 9, 2011,
(ii) the date on which the Commitment is terminated pursuant to Section 2.2, and
(iii) the date on which the Commitment is terminated pursuant to Section 6.1.
“Company” shall have the meaning assigned to it in the opening paragraph of this
Agreement.
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
“Domestic Subsidiary” means a Subsidiary of the Company formed under the laws of
the United States or any state or territory thereof.
“Event of Default” shall have the meaning provided in Article VI.
“Existing Letters of Credit” shall mean those Letters of Credit that are
outstanding on the date of this Agreement as set forth on Schedule I attached
hereto.
“Existing Loan Documents” shall mean the Second Amended and Restated Credit
Agreement, dated as of May 4, 2007, among the Company, certain of its
Subsidiaries, Wells Fargo Bank, National Association, as Administrative Agent
and Lead Arranger, and the Lenders party thereto, among others, as amended or
modified to date.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the Bank from
three Federal funds brokers of recognized standing selected by the Bank.
“Final Termination Date” shall mean that date when (a) t he Commitment
Termination Date has occurred, (b) all Letters of Credit issued hereunder have
expired, been cancelled or been fully drawn upon and (c) all Obligations have
been paid in full in cash.
“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect from time to time, applied on a consistent basis and subject to the
terms of Section 1.2 hereof.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

2



--------------------------------------------------------------------------------



 



“Guarantors” shall mean, collectively, each Domestic Subsidiary of the Company
and each other Person who from time to time executes a Guaranty of the
Obligations hereunder. “Guarantor” shall mean any of the foregoing.
“Guaranty” shall mean each guaranty of the Obligations.
“LC Disbursement” shall mean a payment made by the Bank pursuant to a Letter of
Credit.
“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Company at such time.
“Letter of Credit Applications” shall have the meaning assigned to it in Section
2.1(b).
“Letters of Credit” shall mean (i) the Existing Letters of Credit and (ii) any
letter of credit issued pursuant to Section 2.1 by the Bank for the account of
the Company under the Commitment.
“Letter of Credit Documents” shall mean, collectively, this Agreement, the
Guaranty, the Letters of Credit, the Pledge Agreement, each Letter of Credit
Application and any and all other instruments, agreements, documents, notices
and writings executed in connection with any of the foregoing.
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, liabilities or prospects of
the Company or of the Company and its Subsidiaries taken as a whole, (ii) the
ability of the Company and the Guarantors to perform any of their respective
obligations under the Letter of Credit Documents, (iii) the rights and remedies
of the Bank under any of the Letter of Credit Documents or (iv) the legality,
validity or enforceability of any of the Letter of Credit Documents.
“Obligations” shall mean all amounts owing by the Company to the Bank pursuant
to or in connection with this Agreement or any of the other Letter of Credit
Documents, including without limitation, all principal, interest (including any
interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
the Company, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), all reimbursement obligations, fees, expenses,
indemnification and reimbursement payments, costs and expenses (including all
fees and expenses of counsel to the Bank incurred pursuant to this Agreement or
any of the other Letter of Credit Documents, whether direct or indirect,
absolute or contingent, liquidated or unliquidated, now existing or hereafter
arising hereunder or thereunder, together with all renewals, extensions,
modifications or refinancings thereof.
“Payment Office” shall mean the office of the Bank located at 303 Peachtree
Street, N.E., Atlanta, Georgia 30308, or such other location as to which the
Bank shall have given written notice to the Company.
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
“Pledge Agreement” shall have the meaning assigned to it in Section 5.12.
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Company or such other representative of the Company
as may be designated in writing by any one of the foregoing with the consent of
the Bank.
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with International Accounting Standards
as of such date, as well as any other corporation, partnership, joint venture,
limited liability company, association or other entity (i) of which securities
or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power, or in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (ii) that is, as of such date, otherwise controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless otherwise indicated, all references to
“Subsidiary” hereunder shall mean a Subsidiary of the Company.

 

3



--------------------------------------------------------------------------------



 



“Voting Stock” shall mean any capital stock or other equity interest of the
Company of any class having, by the terms thereof, voting power to elect
directors of the Company in the absence of a default or failure to pay dividends
with respect to any class or classes of capital stock. Any percentage of Voting
Stock held by any person shall be determined by dividing the total number of
votes that such person may cast based on the Voting Stock held by such person by
the total number of votes that may be cast based upon the total issued and
outstanding Voting Stock.
Section 1.2. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP,
applied on a basis consistent (except for such changes approved by the Company’s
independent public accountants) with the most recent audited consolidated
financial statement of the Company delivered pursuant to the Bank.
Section 1.3. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”. Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “hereof”,
“herein” and “hereunder” and words of similar import shall be construed to refer
to this Agreement as a whole and not to any particular provision hereof, (iv)
all references to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles, Sections, Exhibits and Schedules to this Agreement and
(v) all references to a specific time shall be construed to refer to the time in
the city and state of the Bank’s principal office, unless otherwise indicated.
ARTICLE II
THE LETTER OF CREDIT COMMITMENT
Section 2.1. Letters of Credit.
(a) Subject to the terms and conditions hereof, during the Availability Period,
the Bank agrees to issue, at the request of the Company, Letters of Credit for
the account of the Company in aggregate face amounts not to exceed the
Commitment; provided, however, that (i) each Letter of Credit shall expire on
the date one year after the date of issuance of such Letter of Credit (provided
that, subject to the limitation in clause (ii) below, a Letter of Credit may
contain a provision providing for automatic annual renewal for one year periods,
in the absence of notice of non-renewal from the Bank); (ii) no Letter of Credit
shall have an expiration date that is later than the first anniversary of the
date provided in clause (i) of the definition of Commitment Termination Date,
(iii) each Letter of Credit shall be denominated in Dollars and in a stated
amount of at least $100,000; and (iv) the Company may not request any Letter of
Credit, if, after giving effect to such issuance the LC Exposure would exceed
the Commitment.
(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall give the Bank
irrevocable written notice at least three (3) Business Days prior to the
requested date of such issuance specifying the date (which shall be a Business
Day) such Letter of Credit is to be issued (or amended, extended or renewed, as
the case may be), the expiration date of such Letter of Credit, the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. In addition to the satisfaction of the conditions in
Article III, the issuance of such Letter of Credit (or any amendment which
increases the amount of such Letter of Credit) will be subject to the further
conditions that such Letter of Credit shall be in such form and contain such
terms as the Bank shall approve and that the Company shall have executed and
delivered any additional applications, agreements and instruments relating to
such Letter of Credit as the Bank shall reasonably require (collectively,
“Letter of Credit Applications”); provided, that in the event of any conflict
between such applications, agreements or instruments and this Agreement, the
terms of this Agreement shall control.

 

4



--------------------------------------------------------------------------------



 



(c) The Bank shall examine all documents purporting to represent a demand for
payment under a Letter of Credit promptly following its receipt thereof. The
Bank shall notify the Company of such demand for payment and whether the Bank
has made or will make a LC Disbursement thereunder; provided, that any failure
to give or delay in giving such notice shall not relieve the Company of its
obligation to reimburse the Bank with respect to such LC Disbursement. The
Company shall be irrevocably and unconditionally obligated immediately to
reimburse the Bank for any LC Disbursements paid by the Bank in respect of such
drawing, without presentment, demand or other formalities of any kind.
(d) The Company’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:
(i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;
(ii) The existence of any claim, set-off, defense or other right which the
Company or any Subsidiary or affiliate of the Company may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), the Bank
or any other Person, whether in connection with this Agreement or the Letter of
Credit or any document related hereto or thereto or any unrelated transaction;
(iii) Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;
(iv) Payment by the Bank under a Letter of Credit against presentation of a
draft or other document to the Bank that does not comply with the terms of such
Letter of Credit;
(v) Any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Company’s obligations hereunder; or
(vi) The existence of a Default or an Event of Default.
The Bank shall not have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to above), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Bank; provided,
that the foregoing shall not be construed to excuse the Bank from liability to
the Company to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Company to the
extent permitted by applicable law) suffered by the Company that are caused by
the Bank’s failure to exercise care when determining whether drafts or other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree, that in the absence of gross negligence or
willful misconduct on the part of the Bank (as finally determined by a court of
competent jurisdiction), the Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.
(e) All Existing Letters of Credit shall be deemed to be Letters of Credit
issued pursuant to the terms of this Agreement. The Company hereby agrees that,
to the extent that any Subsidiary of the Company is the account party on any of
the Existing Letters of Credit, it shall unconditionally and irrevocably
guarantee the payment on such Existing Letters of Credit as if it were the
account party thereon.

 

5



--------------------------------------------------------------------------------



 



(f) Unless otherwise expressly agreed by the Bank and the Company when a Letter
of Credit is issued and subject to applicable laws, performance under Letters of
Credit by the Bank, its correspondents, and the beneficiaries thereof will be
governed by the rules of the “International Standby Practices 1998” (ISP98) (or
such later revision as may be published by the Institute of International
Banking Law & Practice on any date any Letter of Credit may be issued) and to
the extent not inconsistent therewith, the governing law of this Agreement set
forth in Section 7.5.
Section 2.2. Optional Reduction and Termination of Commitment.
(a) Unless previously terminated, the Commitment shall terminate on the
Commitment Termination Date.
(b) Upon at least two (2) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Bank (which notice shall be
irrevocable), the Company may reduce the Commitment in part or terminate the
Commitment in whole; provided, that (i) any partial reduction pursuant to this
Section 2.2 shall be in an amount of at least $1,000,000 and any larger multiple
of $100,000, and (ii) no such reduction shall be permitted which would reduce
the Commitment to an amount less than the outstanding LC Exposure.
Section 2.3. Interest and Fees.
(a) Interest. To the extent that any LC Disbursement made hereunder is not
reimbursed by the Company to the Bank on the same day when made (including by
application of Cash Collateral pursuant to Section 5.12), without limitation of
the Bank’s rights and remedies hereunder and under the other Letter of Credit
Documents, interest will accrue on such LC Disbursement a per annum rate of the
Prime Rate plus four percent (4%). Such interest shall be payable immediately on
demand and in any event concurrently with the Company’s reimbursement to the
Bank of the applicable LC Disbursement.
(b) Letter of Credit Fees. The Company agrees to pay to the Bank a letter of
credit fee which shall accrue at rate equal to [***]% per annum on the average
daily undrawn amount of each outstanding Letter of Credit during the period from
the Closing Date to the Final Termination Date. Such fees shall be payable
quarterly on the last day of each calendar quarter, commencing on December 31,
2009, and on the Final Termination Date. In addition the Company will pay the
Bank’s standard fees with respect to amendment of any Letter of Credit, limited,
however, to the sum of $150 with respect to each amendment. If any Event of
Default shall exist hereunder, at Lender’s option, the letter of credit fee
payable pursuant to the first sentence hereof shall be increased to a rate of
[***]% per annum.
Section 2.4. Computation of Interest and Fees. All computations of interest and
fees hereunder shall be made on the basis of a year of 360 days for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or fees are payable (to the extent computed
on the basis of days elapsed). Each determination by the Bank of an interest
amount or fee hereunder shall be made in good faith and, except for manifest
error, shall be final, conclusive and binding for all purposes.
Section 2.5. Increased Costs.
(a) If any Change in Law shall:
(i) subject the Bank to any tax in respect of any Letter of Credit or on any
amount paid or to be paid under the Letter of Credit (other than any tax
measured by or based upon the overall net income of the Bank);
(ii) change the basis of taxation of payments to the Bank of any amounts payable
hereunder (other than tax measured by or based upon the overall net income of
the Bank);
(iii) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, the Bank; or
(ii) impose on the Bank any other condition affecting this Agreement or any
Letters of Credit issued by the Bank;
and the result of the foregoing is to increase the cost to the Bank of
maintaining this Agreement or issuing or maintaining the Letters of Credit or to
reduce the amount received or receivable by the Bank hereunder (whether of
principal, interest or any other amount), then the Company shall promptly pay,
upon written notice from and demand by the Bank, within five Business Days after
the date of such notice and demand, additional amount or amounts sufficient to
reasonably compensate the Bank for such additional costs incurred or reduction
suffered.

 

6



--------------------------------------------------------------------------------



 



(b) If the Bank shall have determined that on or after the date of this
Agreement any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on the Bank’s capital (or on the capital
of the Bank’s parent corporation) as a consequence of its obligations hereunder
or under or in respect of any Letter of Credit to a level below that which the
Bank or the Bank’s parent corporation could have achieved but for such Change in
Law (taking into consideration the Bank’s policies or the policies of the Bank’s
parent corporation with respect to capital adequacy) then, from time to time,
within five (5) Business Days after receipt by the Company of written demand by
the Bank, the Company shall pay to the Bank such additional amounts as will
reasonably compensate the Bank or the Bank’s parent corporation for any such
reduction suffered.
(c) A certificate of the Bank setting forth the amount or amounts necessary to
compensate the Bank or its parent corporation, as the case may be, specified in
paragraph (a) or (b) of this Section shall be delivered to the Company and shall
be conclusive, absent manifest error. The Company shall pay the Bank such
reasonable amount or amounts within 10 days after receipt thereof.
(d) Failure or delay on the part of the Bank to demand compensation pursuant to
this Section shall not constitute a waiver of the Bank’s right to demand such
compensation.
Section 2.6. Payments Generally.
The Company shall make each payment required to be made by it hereunder (whether
of principal, interest, reimbursement amounts, fees or of amounts payable under
Section 2.5 or otherwise) prior to 2:00 p.m., on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Bank, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the Bank at its
Payment Office. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All fees and all
other amounts due hereunder shall be made in Dollars.
ARTICLE III
CONDITIONS PRECEDENT TO LOANS
Section 3.1. Conditions To Effectiveness. The obligation of the Bank to issue
the initial Letters of Credit hereunder is subject to the receipt by the Bank of
the following documents in form and substance reasonably satisfactory to the
Bank:
(a) this Agreement duly executed and delivered by the Company;
(b) a Guaranty duly executed and delivered by each Guarantor;
(c) a Pledge Agreement duly executed and delivered by the Company;
(d) a certificate of the Secretary or Assistant Secretary of the Company and
each Guarantor, attaching and certifying copies of its articles of incorporation
and bylaws (or other applicable governing documents) and of the resolutions of
its boards of directors (or other governing body), authorizing the execution,
delivery and performance of the Letter of Credit Documents to which it is a
party and certifying the name, title and true signature of each officer of the
Company or such Guarantor executing the Letter of Credit Documents to which it
is a party;
(e) a certificate of good standing, as may be available from the Secretary of
State of the jurisdiction of incorporation of the Company and each Guarantor;
(f) a certificate, dated the Closing Date and signed by a Responsible Officer,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 3.2;

 

7



--------------------------------------------------------------------------------



 



(g) a legal opinion of counsel to the Company and Guarantors as to due execution
and delivery of this Agreement and the other Letter of Credit Documents and such
other matters as the Bank shall require; and
(h) The consolidated and consolidating financial statements of the Company and
its Subsidiaries for the fiscal years of the Company ending December 31, 2006,
December 31, 2007 and December 31, 2008, including balance sheets, income
statements and cash flow statements, together with an unqualified audit letter
with respect thereto issued by independent public accountants of recognized
national standing and the consolidated and consolidated financial statements of
the Company and its Subsidiaries, including balance sheets, income statements
and cash flow statements, for the fiscal quarters of the Company ending
March 31, 2009, June 30, 2009 and September 30, 2009.
Section 3.2. Each Credit Event. The obligation of the Bank to issue, amend,
renew or extend any Letter of Credit is subject to the satisfaction of the
following conditions:
(a) at the time of and immediately after giving effect to the issuance,
amendment, renewal or extension of such Letter of Credit, no Default or Event of
Default shall exist; and
(b) all representations and warranties of the Company set forth herein and of
any Guarantor set forth in a Guaranty shall be true and correct in all material
respects on and as of the date of issuance, amendment, extension or renewal of
such Letter of Credit, in each case before and after giving effect thereto;
(c) the Company shall have delivered and pledged to the Bank all Cash Collateral
required pursuant to Section 5.12;
(d) the Company shall have delivered to the Bank a completed and executed Letter
of Credit Application with respect to the applicable Letter of Credit;
(e) the Bank shall have received such other documents, certificates, information
or legal opinions as it may reasonably request (including without limitation any
applications and other agreements relating to a Letter of Credit), all in form
and substance reasonably satisfactory to the Bank.
The issuance, amendment, renewal or extension of each Letter of Credit shall be
deemed to constitute a representation and warranty by the Company on the date
thereof as to the matters specified in paragraphs (a) and (b) of this
Section 3.2.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
The Company represents and warrants to the Bank as follows:
Section 4.1. Existence; Power. The Company and each of its Subsidiaries (i) is
duly organized, validly existing and in good standing as a corporation under the
laws of the jurisdiction of its organization, (ii) has all requisite power and
authority to carry on its business as now conducted, and (iii) is duly qualified
to do business, and is in good standing, in each jurisdiction where such
qualification is required, except where a failure to be so qualified could not
reasonably be expected to result in a Material Adverse Effect.
Section 4.2. Organizational Power; Authorization. The execution, delivery and
performance by the Company and the Guarantors of this Agreement and the other
Letter of Credit Documents, to the extent that each is party thereto, are within
such the Company’s or such Guarantor’s organizational powers and have been duly
authorized by all necessary organizational, and if required, stockholder action.
This Agreement has been duly executed and delivered by the Company, and
constitutes, and the other Letter of Credit Documents when executed and
delivered by the Company or the Guarantors, to the extent that each is party
thereto, will constitute, valid and binding obligations of the Company and each
Guarantor, as applicable, enforceable against it in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

8



--------------------------------------------------------------------------------



 



Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Company and the Guarantors of this Agreement and the other
Letter of Credit Documents, to the extent that each is party thereto (a) do not
require any consent or approval of, registration or filing with, or any action
by, any Governmental Authority, except (i) those as have been obtained or made
and are in full force and effect and (ii) disclosure filings on Form 8-K to be
made in the ordinary course of business with the Securities and Exchange
Commission subsequent to the date hereof, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Company or any of its Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
material agreement or other material instrument binding on the Company or any of
its Subsidiaries or any of its assets or give rise to a right thereunder to
require any payment to be made by the Company or any of its Subsidiaries and
(d) will not result in the creation or imposition of any lien on any asset of
the Company or any of its Subsidiaries.
Section 4.4. Financial Statements. The Company has furnished to the Bank the
audited consolidated and consolidating balance sheets of the Company and its
Subsidiaries as of December 31, 2006, December 31, 2007 and December 31, 2008
and the related consolidated and consolidating statements of income,
shareholders’ equity and cash flows for the fiscal years then ended audited by
independent certified public accountants and the unaudited consolidated and
consolidating balance sheets of the Company and its Subsidiaries as of March 31,
2009, June 30, 2009 and September 30, 2009 and the related unaudited
consolidated and consolidating statements of income and cash flows for the
fiscal half-year then ended. Such financial statements fairly present the
consolidated financial condition of the Company and its Subsidiaries as of such
dates and the consolidated results of operations for such periods in conformity
with GAAP consistently applied.
Section 4.5. Litigation. Unless previously disclosed to the Bank in writing, no
litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the Company,
threatened against or affecting the Company or any of its Subsidiaries as to
which there is a reasonable possibility of an adverse determination that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
Section 4.6. Compliance with Laws and Agreements. The Company and each
Subsidiary is not in violation of (a) any applicable laws, rules, regulations
and orders of any Governmental Authority (including, without limitation any of
the foregoing related to environmental matters or ERISA), and (b) any
indentures, agreements or other instruments binding upon it or its properties,
which, in the case of clause (a) or clause (b), could have a Material Adverse
Effect.
Section 4.7. Investment Company Act, Etc. Neither the Company nor any of its
Subsidiaries is (a) an “investment company”, as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended, or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt.
Section 4.8. Title to Assets, Etc. Each of the Company and its Subsidiaries has
good title to, or valid leasehold interests in, all of its real and personal
property material to the operation of its business. Each of the Company and its
Subsidiaries owns, or is licensed, or otherwise has the right, to use, all
patents, trademarks, service marks, trade names, copyrights and other
intellectual property material to its business, and the use thereof by the
Company and its Subsidiaries does not infringe on the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, would not have a Material Adverse Effect.
Section 4.9. Information. The Company has disclosed to the Bank all agreements,
instruments, and corporate or other restrictions to which the Company or any of
its Subsidiaries is subject, and all other matters known to any of them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports (including without limitation all
reports that the Company is required to file with the Securities and Exchange
Commission), financial statements, certificates or other information furnished
by or on behalf of the Company to the Bank in connection with the negotiation of
this Agreement or any of the other Letter of Credit Documents, or delivered
hereunder or thereunder (as modified or supplemented by any other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole, in
light of the circumstances under which they were made, not misleading.
Section 4.10. Labor Matters. There are no strikes, lockouts or other material
labor disputes or grievances against the Company or any of its Subsidiaries, or,
to the Company’s knowledge, threatened against or affecting the Company or any
of its Subsidiaries, and no significant unfair labor practice, charges or
grievances are pending against the Company or any of its Subsidiaries, or to the
Company’s knowledge, threatened against any of them before any Governmental
Authority. All payments due from the Company or any of its Subsidiaries pursuant
to the provisions of any collective bargaining agreement have been paid or
accrued as a liability on the books of the Company or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

9



--------------------------------------------------------------------------------



 



Section 4.11. Subsidiaries. Schedule II sets forth the name of, the jurisdiction
of organization of, and the address of, each Subsidiary as of the date of this
Agreement.
Section 4.12. Insolvency. After giving effect to the execution and delivery of
the Letter of Credit Documents and the issuance of each Letter of Credit under
this Agreement, neither the Company nor its Subsidiaries will be “insolvent,”
within the meaning of such term as defined in § 101 of Title 11 of the United
States Code, as amended from time to time, or be unable to pay its debts
generally as such debts become due, or have an unreasonably small capital to
engage in any business or transaction, whether current or contemplated.
Section 4.13. OFAC. Neither the Company nor any Guarantor (i) is a person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner violative of Section 2, or
(iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
Section 4.14. Patriot Act. The Company and each Guarantor is in compliance, in
all material respects, with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001). No Letter of Credit will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
ARTICLE V
AFFIRMATIVE COVENANTS
The Company covenants and agrees that so long as the Commitment is outstanding
hereunder or any amount payable hereunder remains unpaid or any Letter of Credit
remains outstanding:
Section 5.1. Financial Statements and Other Information. The Company will
deliver to the Bank:
(a) as soon as available and in any event within 90 days after the end of each
fiscal year of the Company, a copy of the annual audited report for such fiscal
year for the Company, containing consolidated and consolidating balance sheets
of the Company and its Subsidiaries as of the end of such fiscal year and the
related consolidated and consolidating statements of income, stockholders’
equity and cash flows (together with all footnotes thereto) of the Company and
its Subsidiaries for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
reported on by independent public accountants of nationally recognized standing
(without a “going concern” or like qualification, exception or explanation and
without any qualification or exception as to scope of such audit) to the effect
that such financial statements present fairly in all material respects the
financial condition and the results of operations of the Company and its
Subsidiaries for such fiscal year on a consolidated and consolidating basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;
(b) as soon as available and in any event within 45 days after the end of each
fiscal quarter of the Company, unaudited consolidated and consolidating balance
sheets of the Company as of the end of such fiscal quarter and the related
unaudited consolidated and consolidating statements of income and cash flows of
the Company and its Subsidiaries for such fiscal quarter, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter from
the Company’s previous fiscal year, certified by the chief financial officer of
the Company as presenting fairly in all material respects the financial
condition and results of operations of the Company and its Subsidiaries on a
consolidated and consolidating basis in accordance with GAAP, subject to normal
year-end audit adjustments; and

 

10



--------------------------------------------------------------------------------



 



(c) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Company or any Subsidiary as the Bank may reasonably request.
Section 5.2. Notices of Material Events. The Company will furnish to the Bank
prompt written notice of the following:
(a) the occurrence of any Default or Event of Default; and
(b) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
Section 5.3. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
and will continue to engage in the same business as presently conducted or such
other businesses that are reasonably related thereto.
Section 5.4. Compliance with Laws, Etc. The Company will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and requirements
of any Governmental Authority applicable to its properties, except where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.
Section 5.5. Use of Letters of Credit. The Company will use the Letters of
Credit to assure performance of workers’ compensation self-insurance programs,
to support insurance policies related thereto and for other general corporate
purposes of the Company and its Subsidiaries.
Section 5.6. Taxes. The Company will, and will cause each of its Subsidiaries
to, pay and discharge at or before maturity, all of its obligations and
liabilities (including without limitation all tax liabilities and claims that
could result in a statutory lien) before the same shall become delinquent or in
default, except where (i) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (ii) the Company or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (iii) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
Section 5.7 Books and Records. The Company will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of Company in conformity with GAAP.
Section 5.8 Inspections. The Company will, and will cause each of its
Subsidiaries to, permit any representative of the Bank to visit and inspect its
properties, to examine its books and records and to make copies and take
extracts therefrom, and to discuss its affairs, finances and accounts with any
of its officers and with its independent certified public accountants, all at
such reasonable times and as often as the Bank may reasonably request after
reasonable prior notice to the Company.
Section 5.9. Maintenance of Properties. The Company will, and will cause each of
its Subsidiaries to, (i) keep and maintain all property material to the conduct
of its business in good working order and condition, allowing for ordinary wear
and tear except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect and (ii) maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business, and the
properties and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations.

 

11



--------------------------------------------------------------------------------



 



Section 5.10. Subsidiaries. If any additional Domestic Subsidiary is acquired or
formed after the date hereof, the Company will, within ten (10) Business Days
after such Domestic Subsidiary is acquired or formed, cause such Domestic
Subsidiary to execute and deliver a Guaranty to the Bank.
Section 5.11. Further Assurances. The Company will, and will cause each
Subsidiary to, at any time and from time to time upon the written request of the
Bank, execute and deliver such further documents and do such further acts and
things as the Bank may reasonably request in order to effect the purposes of
this Agreement.
Section 5.12. Cash Collateral. The Company shall have pledged to the Bank at all
times until the Final Termination Date an amount in cash, or with the consent of
the Bank (which it may or may not give in its sole discretion), as to not more
than twenty-five percent (25%) of the required amount, investments in money
market funds approved by Bank (such cash and other amounts, collectively, “Cash
Collateral”) in an aggregate amount at least equal to the LC Exposure. Such Cash
Collateral shall be maintained in an account or accounts of the Company at the
Bank or at a securities intermediary satisfactory to the Bank (collectively,
“Pledged Accounts”) subject to a pledge agreement or pledge agreements and
control agreements (with the applicable securities intermediary) in form and
substance satisfactory to the Bank (collectively, “Pledge Agreement”) . If at
any time the amount of the Cash Collateral is less than the LC Exposure, the
Company shall immediately deposit additional Cash Collateral in the form of cash
with the Bank and shall execute and deliver to the Bank an additional Pledge
Agreement (or amendment to existing Pledge Agreement) as the Bank may require in
regard thereto. Such Cash Collateral shall secure the payment and performance of
the Obligations. The Bank shall have exclusive dominion and control, including
the exclusive right of withdrawal, over the Pledged Accounts. Moneys and other
assets in the Pledged Accounts may be applied by the Bank at any time to
reimburse itself for LC Disbursements for which it has not been reimbursed or to
pay any other Obligations. Interest earned on amounts in the Pledged Accounts
shall accumulate in the Pledged Accounts and shall become part of the Cash
Collateral; provided, however, that, at the written request of the Company, made
not more often than once per calendar month, so long as the Company is in
compliance with the provisions of this Section 5.12 and no Default or Event of
Default otherwise exists, the Bank shall pay to the Company any amount then on
deposit in the Pledged Accounts which is in excess of the LC Exposure.
Section 5.13. Existing Credit Agreement. Within sixty (60) days after the date
hereof, the Company shall deliver to the Bank evidence satisfactory to the Bank
that the Existing Credit Agreement has been terminated and all obligations
thereunder have been paid in full and the Administrative Agent thereunder has
released its liens (if any) in any collateral thereunder.
ARTICLE VI
EVENTS OF DEFAULT
Section 6.1. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:
(a) the Company shall fail to pay any reimbursement obligation in respect of any
LC Disbursement when and as the same shall become due and payable; or
(b) the Company shall fail to pay any interest or any fee or any other
Obligation (other than an amount payable under clause (a) of this Article)
payable under this Agreement or under any other Letter of Credit Document when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or
(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Guarantor in or in connection with this Agreement or any Letter
of Credit Document or in any certificate, report, financial statement or other
document submitted to the Bank by the Company or any Guarantor pursuant to or in
connection with this Agreement shall prove to be incorrect in any material
respect when made or deemed made; or
(d) (i) the Company shall fail to observe or perform any covenant set forth in
Section 5.1, 5.3, 5.5, 5.7, 5.8 or 5.12 or (ii) the Company shall fail to
observe or perform any other covenant or agreement contained in Article V and
such failure described in this clause (ii) shall remain unremedied for 30 days
after the earlier of (i) any officer of the Company becomes aware of such
failure, or (ii) notice thereof shall have been given to the Company by the
Bank; or

 

12



--------------------------------------------------------------------------------



 



(e) the Company or any Guarantor or any other Subsidiary of the Company (whether
as primary obligor or as guarantor or other surety) shall fail to pay any
principal of or premium or interest on any indebtedness in an amount greater
than Ten Million Dollars ($10,000,000), when and as the same shall become due
and payable (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument evidencing such
indebtedness; or any other event shall occur or condition shall exist under any
agreement or instrument relating to such indebtedness and shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such event or condition is to accelerate, or permit the
acceleration of, the maturity of such indebtedness; or any such indebtedness
shall be declared to be due and payable; or
(f) the Company, any Guarantor or any other Subsidiary of the Company shall
(i) commence a voluntary case or other proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a custodian, trustee, receiver, liquidator or other
similar official of it or any substantial part of its property, (ii) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section, (iii) apply for
or consent to the appointment of a custodian, trustee, receiver, liquidator or
other similar official for the Company, such Guarantor or such other Subsidiary
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or
(g)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Company, any Guarantor or any other Subsidiary of the Company or its debts,
or any substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency or other similar law now or hereafter in effect or
(ii) the appointment of a custodian, trustee, receiver, liquidator or other
similar official for the Company, any Guarantor or any other Subsidiary of the
Company or for a substantial part of its assets, and in any such case, such
proceeding or petition shall remain undismissed for a period of 60 days or an
order or decree approving or ordering any of the foregoing shall be entered; or
(h) the Company, Guarantor or any other Subsidiary of the Company shall become
unable to pay, shall admit in writing its inability to pay, or shall fail to
pay, its debts as they become due; or
(i) the shareholders of the Company on the date of this Agreement shall cease to
own at least 51% of the Voting Stock of the Company; or
(j) any provision of any Guaranty shall for any reason cease to be valid and
binding on, or enforceable against, any Guarantor, or any Guarantor shall so
state in writing, or any Guarantor shall seek to terminate its Guaranty; or
(k) any default, event of default or similar event shall occur under any Letter
of Credit Application or any other Letter of Credit Document (other than as set
forth in the preceding clauses (a) through (j)) then, and in every such event
(other than an event described in clause (f), (g) or(h) of this Section) and at
any time thereafter during the continuance of such event, the Bank may, by
notice to the Company, take any or all of the following actions, at the same or
different times: (i) terminate the Commitment; (ii) declare all Obligations to
be, whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company and (iii) exercise any or all remedies contained in
any Letter of Credit Document or under applicable law or in equity; and that, if
an Event of Default specified in either clause (f), (g) or (h) shall occur, the
Commitment shall automatically terminate and all Obligations shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Company. Credit.

 

13



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
Section 7.1. Notices.
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

         
 
  To the Company:   Arkansas Best Corporation
3801 Old Greenwood Road
Fort Smith, Arkansas 72903
Attention: Donald W. Pearson
Telephone Number: (479)785-6136
Telecopy Number: (479)785-8650

 
       
 
  To the Bank:   SunTrust Bank
303 Peachtree Street, N. E.
Atlanta, Georgia 30308
Attention: Tesha Winslow, Portfolio Manager
Telephone Number: (404) 813-0581
Telecopy Number: (404) 588-8833

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon delivery; provided, that notices delivered to the Bank shall not
be effective until actually received by the Bank at its address specified in
this Section 7.1.
(b) Any agreement of the Bank herein to receive certain notices by telephone or
facsimile is solely for the convenience and at the request of the Company. The
Bank shall be entitled to rely on the authority of any Person purporting to be a
Person authorized by the Company to give such notice and the Bank shall not have
any liability to the Company or other Person on account of any action taken or
not taken by the Bank in reliance upon such telephonic or facsimile notice. The
obligation of the Company to pay the Obligations shall not be affected in any
way or to any extent by any failure of the Bank to receive written confirmation
of any telephonic or facsimile notice or the receipt by the Bank of a
confirmation which is at variance with the terms understood by the Bank to be
contained in any such telephonic or facsimile notice.
Section 7.2. Waiver; Amendments.
(a) No failure or delay by the Bank in exercising any right or power hereunder
or under any other Letter of Credit Document, and no course of dealing between
the Company and the Bank, shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Bank hereunder and under the other
Letter of Credit Documents are cumulative and are not exclusive of any rights or
remedies provided by law. No waiver of any provision of this Agreement or any
other Letter of Credit Document or consent to any departure by the Company
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Bank may have had notice or knowledge of such Default
or Event of Default at the time.
(b) No amendment or waiver of any provision of this Agreement or the other
Letter of Credit Documents, nor consent to any departure by the Company
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Company and the Bank and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

14



--------------------------------------------------------------------------------



 



Section 7.3. Expenses; Indemnification.
(a) The Company shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Bank, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and its affiliates, in connection the preparation
and administration of the Letter of Credit Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Letter of Credit Document shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by the Bank in connection
with any demand for payment under any Letter of Credit and (iii) all
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees, charges and disbursements of outside counsel and the reasonable allocated
cost of inside counsel) incurred by the Bank in connection with the enforcement
or protection of its rights in connection with this Agreement, including its
rights under this Section 7.3, or in connection with the Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b) The Company shall indemnify the Bank and its affiliates and the directors,
officers, employees, agents, attorneys and advisors of the Bank and its
affiliates (each such Person being called an “Indemnitee”) against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses (including the fees, charges and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Company arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Letter of Credit Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Letter of Credit or the
use therefrom (including any refusal by the Bank to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged violation of environmental laws related in any way
to the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company, and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Company against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Letter of Credit Document, if the
Company has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
(c) The Company shall pay, and hold the Bank harmless from and against, any and
all present and future stamp, documentary, and other similar taxes with respect
to this Agreement and any other Letter of Credit Documents, any collateral
described therein, or any payments due thereunder, and save the Bank harmless
from and against any and all liabilities with respect to or resulting from any
delay or omission to pay such taxes.
(d) To the extent permitted by applicable law, the Company shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to actual or
direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, or any Letter of Credit or the use thereof.
Section 7.4. Successors and Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Company may not assign or transfer any of its rights hereunder
without the prior written consent of the Bank (and any attempted assignment or
transfer by the Company without such consent shall be null and void).
(b) The Bank may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement and the other Letter of Credit
Documents (including all or a portion of its obligations under the Letters of
Credit) or grant participations in all or a portion of its rights and
obligations under this Agreement and the other Letter of Credit Documents;
provided, that the Company must give its prior written consent (which consent
shall not be unreasonably withheld or delayed), to any assignment, except during
the occurrence and continuation of a Default or an Event of Default. Upon the
execution and delivery of an assignment agreement by the Bank and such assignee
and payment by such assignee of an amount equal to the purchase price agreed
between the Bank and such assignee, such assignee shall become a party to this
Agreement and the other Letter of Credit Documents and shall have the rights and
obligations of a Bank under this Agreement, and the Bank shall be released from
its obligations hereunder to a corresponding extent.

 

15



--------------------------------------------------------------------------------



 



(c) The Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement and the other Letter of Credit
Documents to secure its obligations to a Federal Reserve Bank without complying
with this Section; provided, that no such pledge or assignment shall release the
Bank from any of its obligations hereunder or substitute any such pledgee or
assignee for such Bank as a party hereto.
Section 7.5. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and the other Letter of Credit Documents shall be construed
in accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of Georgia.
(b) The Company hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the United States District
Court of the Northern District of Georgia, and of any state court of the State
of Georgia located in Fulton County and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Letter of Credit Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Georgia state court or, to the extent permitted by applicable law, such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Letter of Credit Document shall affect
any right that the Bank may otherwise have to bring any action or proceeding
relating to this Agreement or any other Letter of Credit Document against the
Company or its properties in the courts of any jurisdiction.
(c) The Company irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any court
referred to in paragraph (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 7.1. Nothing in this Agreement or
in any other Letter of Credit Document will affect the right of any party hereto
to serve process in any other manner permitted by law.
Section 7.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LETTER OF CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LETTER OF CREDIT DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 7.7. Counterparts; Integration. This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement and the other
Letter of Credit Documents constitute the entire agreement among the parties
hereto and thereto regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters.

 

16



--------------------------------------------------------------------------------



 



Section 7.8. Survival. All covenants, agreements, representations and warranties
made by the Company herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Bank may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect
until the Final Termination Date. The provisions of Sections 2.5 and 7.3 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Obligations, the
expiration or termination of the Commitment, the cancellation or expiration of
all Letters of Credit or the termination of this Agreement or any provision
hereof. All representations and warranties made herein, or in the certificates,
reports, notices, and other documents delivered pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the other Letter of
Credit Documents, and the issuance of the Letters of Credit.
Section 7.9. Severability. Any provision of this Agreement or any other Letter
of Credit Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
[Remainder of page intentionally left blank]

 

17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal in the case of the Company by their respective authorized
officers as of the day and year first above written.

           
ARKANSAS BEST CORPORATION
      By:   /s/ Judy R. McReynolds         Name:   Judy R. McReynolds       
Title:   Senior Vice President, Chief Financial Officer and Treasurer       
SUNTRUST BANK
      By:   /s/ Tesha Winslow         Name:   Tesha Winslow        Title:  
Portfolio Manager     

[SIGNATURE PAGE TO
LETTER OF CREDIT AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



Schedule I
Existing Letters of Credit

1.  
Letter of Credit Number F401036 dated August 20, 2002 in the initial face amount
of $1,810,000 with an expiry date of August 26, 2010.

2.  
Letter of Credit Number F847094 dated September 12, 2005 in the initial face
amount of $1,425,000 with an expiry date of August 31, 2010.

3.  
Letter of Credit Number F841245 dated May 15, 2003 in the initial face amount of
$1,000,000 with an expiry date of May 14, 2010.

4.  
Letter of Credit Number F854256 dated                      in the initial face
amount of $400,000 with an expiry date of                     .

 

 



--------------------------------------------------------------------------------



 



Schedule II
Subsidiaries

              Jurisdiction of     Name of Subsidiary   Incorporation   Address
of Principal Office
 
       
ABF Aviation, LLC
  Arkansas   3801 Old Greenwood Road
Fort Smith, AR 72903
 
       
ABF Cartage, Inc.
  Delaware   3801 Old Greenwood Road
Fort Smith, AR 72903
 
       
ABF Farms, Inc.
  Arkansas   3801 Old Greenwood Road
Fort Smith, AR 72903
 
       
ABF Freight System, Inc.
  Delaware   3801 Old Greenwood Road
Fort Smith, AR 72903
 
       
ABF Freight System B.C. Ltd.
  British Columbia   3801 Old Greenwood Road
Fort Smith, AR 72903
 
       
ABF Freight System Canada Ltd.
  Canadian Federal    
 
       
Data-Tronics Corp.
  Arkansas   3801 Old Greenwood Road
Fort Smith, AR 72903
 
       
FleetNet America, Inc.
  Arkansas   P.O. Box 970
Cherryville, NC 28021
 
       
Freightvalue, Inc.
  Arkansas   3801 Old Greenwood Road
Fort Smith, AR 72903
 
       
Global Supply Chain Services, Inc.
  Arkansas   3801 Old Greenwood Road
Fort Smith, AR 72903
 
       
Land-Marine Cargo, Inc.
  Puerto Rico   3801 Old Greenwood Road
Fort Smith, AR 72903
 
       
Motor Carrier Insurance, Ltd.
  Bermuda   P.O. Box 1022 Clarendon House
Church Street West
Hamilton HM DX Bermuda
 
       
Transport Realty, Inc.
  Arkansas   3801 Old Greenwood Road
Fort Smith, AR 72903
 
       
Tread-Ark Corporation
  Delaware   3801 Old Greenwood Road
Fort Smith, AR 72903

 

 